--------------------------------------------------------------------------------

M-Wave, Inc.
 
Shares of Series B Convertible Preferred Stock
 
SUBSCRIPTION AGREEMENT
 
December 29, 2006
M.A.G. Capital, LLC
Mercator Momentum Fund, LP
Mercator Momentum Fund III, LP
Monarch Pointe Fund, Ltd.
555 South Flower Street, Suite 4200
Los Angeles, California 90071


Ladies and Gentlemen:
 
M-Wave, Inc., a Delaware corporation (the "Company"), hereby confirms its
agreement with Mercator Momentum Fund, LP ("MMF"), Mercator Momentum Fund III,
LP ("MMF III"), and Monarch Pointe Fund, Ltd. ("Monarch" and, together with MMF
and MMF III, the "Purchasers"), and M.A.G. Capital, LLC ("MAG") as set forth
below.
 
1.   The Securities. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers an aggregate of: (a) 5,000
shares (the "Shares") of its Series B Convertible Preferred Stock (the "Series B
Stock"), which shall be convertible into shares (the "Conversion Shares") of the
Company's Common Stock (the "Common Stock") in accordance with the formula set
forth in the Certificate of Designations further described below. The rights,
preferences and privileges of the Series B Stock are as set forth in the
Certificate of Designations of Series B Preferred Stock as filed with the
Secretary of State of the State of Delaware (the "Certificate of Designations")
in the form attached hereto as Exhibit A. The numbers of Conversion Shares that
any Purchaser may acquire at any time are subject to limitation in the
Certificate of Designations, so that the aggregate number of shares of Common
Stock of which such Purchaser and all persons affiliated with such Purchaser
have beneficial ownership (calculated pursuant to Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) does not at any time exceed 9.99% of the
Company's then outstanding Common Stock. The Purchasers also agree that the
number of Conversion Shares that the Purchasers may acquire at any time,
together with any other shares of Common Stock held by the Purchasers, in the
aggregate, shall not exceed 19.99% of the Company's then outstanding Common
Stock without the approval of the stockholders of the Company if such approval
is required by the rules and regulations of the Nasdaq Capital Market. The
Company shall not record on its stock ledger or permit its transfer agent to
record the conversion of any shares of Series B Stock into Conversion Shares in
violation of the foregoing limitation and any such attempt to so convert the
Series B Stock shall be void
 
The Shares are sometimes herein referred to as the "Securities." This Agreement,
the Certificate of Designations and the Registration Rights Agreement, in the
form attached hereto as Exhibit B (the "Registration Rights Agreement") are
sometimes herein collectively referred to as the "Transaction Documents."

 
-1-

--------------------------------------------------------------------------------

 


The Securities will be offered and sold to the Purchasers without such offers
and sales being registered under the Securities Act of 1933, as amended
(together with the rules and regulations of the Securities and Exchange
Commission (the "SEC") promulgated thereunder, the "Securities Act"), in
reliance on exemptions therefrom.
 
Each Purchaser acknowledges that notwithstanding the terms of the Registration
Rights Agreement, the Company may issue the Conversion Shares in unregistered
form; provided, however, that the immediately preceding clause shall not affect
the obligations of the Company under this Agreement and under Section 2 and
Section 3 of the Registration Rights Agreement to file the Registration
Statement and to use its best efforts to cause the Registration Statement to
become effective with the SEC within the applicable periods described herein or
in the Registration Rights Agreement.
 
In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC's EDGAR system) to Purchasers its periodic
and current reports, forms, schedules, proxy statements and other documents
(including exhibits and all other information incorporated by reference) filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"). These reports, forms, schedules, statements, documents, filings
and amendments, are collectively referred to as the "Disclosure Documents." All
references in this Agreement to financial statements and schedules and other
information which is "contained," "included" or "stated" in the Disclosure
Documents (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules, documents, exhibits and
other information which is incorporated by reference in the Disclosure
Documents.
 
2.   Representations and Warranties of the Company. Except as set forth in the
Disclosure Documents and on the Disclosure Schedule contained in Schedules A
through D attached hereto and made a part hereof (the "Disclosure Schedule"),
the Company represents and warrants to and agrees with Purchasers as follows:
 
(a)   The Disclosure Documents as of their respective dates did not and will not
as of the Closing Date (after giving effect to any updated disclosures therein),
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Disclosure Documents and the
documents incorporated or deemed to be incorporated by reference therein, at the
time they were filed or hereafter are filed with the SEC, complied and will
comply, at the time of filing, in all material respects with the requirements of
the Securities Act and/or the Exchange Act, as the case may be, as applicable.
 
(b)   Schedule A attached hereto sets forth a complete list of the subsidiaries
of the Company (the "Subsidiaries"). Except as set forth in the Disclosure
Documents or on Schedule A, each of the Company and its Subsidiaries has been
duly incorporated and each of the Company and the Subsidiaries is validly
existing in good standing as a corporation under the laws of its jurisdiction of
incorporation, with the requisite corporate power and authority to own its
properties and conduct its business as now conducted as described in the
Disclosure Documents and is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), properties, prospects or results of
operations of the Company and the Subsidiaries, taken as a whole (any such
event, a "Material Adverse Effect"); as of the Closing Date, the Company will
have the authorized, issued and outstanding capitalization set forth in on
Schedule B attached hereto (the "Company Capitalization"); except as set forth
in the Disclosure Documents or on Schedule A, the Company does not have any
subsidiaries or own directly or indirectly any of the capital stock or other
equity or long-term debt securities of or have any equity interest in any other
person; all of the outstanding shares of capital stock of the Company and the
Subsidiaries have been duly authorized and validly issued, are fully paid and
non-assessable and were not issued in violation of any preemptive or similar
rights and are owned free and clear of all liens, encumbrances, equities, and
restrictions on transferability (other than those imposed by the Securities Act
and the state securities or "Blue Sky" laws) or voting; except as set forth in
the Disclosure Documents, all of the outstanding shares of capital stock of the
Subsidiaries are owned, directly or indirectly, by the Company; except as set
forth in the Disclosure Documents, no options, warrants or other rights to
purchase from the Company or any Subsidiary, agreements or other obligations of
the Company or any Subsidiary to issue or other rights to convert any obligation
into, or exchange any securities for, shares of capital stock of or ownership
interests in the Company or any Subsidiary are outstanding; and except as set
forth in the Disclosure Documents or on Schedule C, there is no agreement,
understanding or arrangement among the Company or any Subsidiary and each of
their respective stockholders or any other person relating to the ownership or
disposition of any capital stock of the Company or any Subsidiary or the
election of directors of the Company or any Subsidiary or the governance of the
Company's or any Subsidiary's affairs, and, if any, such agreements,
understandings and arrangements will not be breached or violated as a result of
the execution and delivery of, or the consummation of the transactions
contemplated by, the Transaction Documents.

 
-2-

--------------------------------------------------------------------------------

 


(c)   The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents. Each of the
Transaction Documents has been duly and validly authorized by the Company and,
when executed and delivered by the Company, will constitute a valid and legally
binding agreement of the Company, enforceable against the Company in accordance
with its terms except as the enforcement thereof may be limited by
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors' rights generally or (B) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the "Enforceability Exceptions").
 
(d)   The Shares have been duly authorized and, when issued upon payment thereof
in accordance with this Agreement, will have been validly issued, fully paid and
non-assessable. The Conversion Shares issuable have been duly authorized and
validly reserved for issuance, and when issued upon conversion of the Shares in
accordance with the terms of the Certificate of Designations, will have been
validly issued, fully paid and non-assessable. The Common Stock of the Company
conforms to the description thereof contained in the Disclosure Documents. The
stockholders of the Company have no preemptive or similar rights with respect to
the Common Stock.

 
-3-

--------------------------------------------------------------------------------

 


(e)   No consent, approval, authorization, license, qualification, exemption or
order of any court or governmental agency or body or third party is required for
the performance of the Transaction Documents by the Company or for the
consummation by the Company of any of the transactions contemplated thereby, or
the application of the proceeds of the issuance of the Securities as described
in this Agreement, except for such consents, approvals, authorizations,
licenses, qualifications, exemptions or orders (i) as have been obtained on or
prior to the Closing Date, (ii) as are not required to be obtained on or prior
to the Closing Date that will be obtained when required, or (iii) the failure to
obtain which would not, individually or in the aggregate, have a Material
Adverse Effect.
 
(f)   Except as set forth on Schedule D, none of the Company or the Subsidiaries
is (i) in material violation of its certificate of incorporation or bylaws (or
similar organizational document), (ii) in breach or violation of any statute,
judgment, decree, order, rule or regulation applicable to it or any of its
properties or assets, which breach or violation would, individually or in the
aggregate, have a Material Adverse Effect, or (iii) except as described in the
Disclosure Documents, in default (nor has any event occurred which with notice
or passage of time, or both, would constitute a default) in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
license, franchise agreement, permit, certificate or agreement or instrument to
which it is a party or to which it is subject, which default would, individually
or in the aggregate, have a Material Adverse Effect.
 
(g)   The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby and the fulfillment of the terms thereof will not (a) violate, conflict
with or constitute or result in a breach of or a default under (or an event
that, with notice or lapse of time, or both, would constitute a breach of or a
default under) any of (i) the terms or provisions of any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, license, franchise
agreement, permit, certificate or agreement or instrument to which any of the
Company or the Subsidiaries is a party or to which any of their respective
properties or assets are subject, (ii) the Certificate of Designations or bylaws
of any of the Company or the Subsidiaries (or similar organizational document)
or (iii) any statute, judgment, decree, order, rule or regulation of any court
or governmental agency or other body applicable to the Company or the
Subsidiaries or any of their respective properties or assets or (b) result in
the imposition of any lien upon or with respect to any of the properties or
assets now owned or hereafter acquired by the Company or any of the
Subsidiaries; which violation, conflict, breach, default or lien would,
individually or in the aggregate, have a Material Adverse Effect.
 
(h)   The audited consolidated financial statements included in the Disclosure
Documents present fairly the consolidated financial position, results of
operations, cash flows and changes in shareholders' equity of the entities, at
the dates and for the periods to which they relate and have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis; the interim un-audited consolidated financial statements included in the
Disclosure Documents present fairly the consolidated financial position, results
of operations and cash flows of the entities, at the dates and for the periods
to which they relate subject to year-end audit adjustments and have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis with the audited consolidated financial statements included
therein; the selected financial and statistical data included in the Disclosure
Documents present fairly the information shown therein and have been prepared
and compiled on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein; and each of the auditors
previously engaged by the Company or to be engaged in the future by the Company
is an independent certified public accountant as required by the Securities Act.

 
-4-

--------------------------------------------------------------------------------

 


(i)   Except as described in the Disclosure Documents, there is not pending or,
to the knowledge of the Company, threatened any action, suit, proceeding,
inquiry or investigation, governmental or otherwise, to which any of the Company
or the Subsidiaries is a party, or to which their respective properties or
assets are subject, before or brought by any court, arbitrator or governmental
agency or body, that, if determined adversely to the Company or any such
Subsidiary, would, individually or in the aggregate, have a Material Adverse
Effect or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge the issuance or sale of the Securities to be sold hereunder
or the application of the proceeds therefrom or the other transactions described
in the Disclosure Documents.
 
(j)   The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how that are necessary to conduct their businesses as described in the
Disclosure Documents. None of the Company or the Subsidiaries has received any
written notice of infringement of (or knows of any such infringement of)
asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights or know-how that, if such assertion of
infringement or conflict were sustained, would, individually or in the
aggregate, have a Material Adverse Effect.
 
(k)   Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals presently required or necessary to own or lease, as the case may
be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Disclosure
Documents ("Permits"), except where the failure to obtain such Permits would
not, individually or in the aggregate, have a Material Adverse Effect and none
of the Company or the Subsidiaries has received any notice of any proceeding
relating to revocation or modification of any such Permit, except as described
in the Disclosure Documents and except where such revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.
 
(l)   Subsequent to the respective dates as of which information is given in the
Disclosure Documents and except as described therein, (i) the Company and the
Subsidiaries have not incurred any material liabilities or obligations, direct
or contingent, or entered into any material transactions not in the ordinary
course of business or (ii) the Company and the Subsidiaries have not purchased
any of their respective outstanding capital stock, or declared, paid or
otherwise made any dividend or distribution of any kind on any of their
respective capital stock or otherwise (other than, with respect to any of such
Subsidiaries, the purchase of capital stock by the Company), (iii) there has not
been any material increase in the long-term indebtedness of the Company or any
of the Subsidiaries, (iv) there has not occurred any event or condition,
individually or in the aggregate, that has a Material Adverse Effect, and
(v) the Company and the Subsidiaries have not sustained any material loss or
interference with respect to their respective businesses or properties from
fire, flood, hurricane, earthquake, accident or other calamity, whether or not
covered by insurance, or from any labor dispute or any legal or governmental
proceeding.

 
-5-

--------------------------------------------------------------------------------

 


(m)   There are no material legal or governmental proceedings nor are there any
material contracts or other documents required by the Securities Act to be
described in a prospectus that are not described in the Disclosure Documents.
Except as described in the Disclosure Documents, none of the Company or the
Subsidiaries is in default under any of the contracts described in the
Disclosure Documents, has received a notice or claim of any such default or has
knowledge of any breach of such contracts by the other party or parties thereto,
except for such defaults or breaches as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(n)   Each of the Company and the Subsidiaries has good and marketable title to
all real property described in the Disclosure Documents as being owned by it and
good and marketable title to the leasehold estate in the real property described
therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents or such as would not, individually or in the aggregate,
have a Material Adverse Effect. All material leases, contracts and agreements to
which the Company or any of the Subsidiaries is a party or by which any of them
is bound are valid and enforceable against the Company or any such Subsidiary,
are, to the knowledge of the Company, valid and enforceable against the other
party or parties thereto and are in full force and effect.
 
(o)   Each of the Company and the Subsidiaries has filed all necessary federal,
state and foreign income and franchise tax returns, except where the failure to
so file such returns would not, individually or in the aggregate, have a
Material Adverse Effect, and has paid all taxes shown as due thereon; and other
than tax deficiencies which the Company or any Subsidiary is contesting in good
faith and for which adequate reserves have been provided in accordance with
generally accepted accounting principles, there is no tax deficiency that has
been asserted against the Company or any Subsidiary that would, individually or
in the aggregate, have a Material Adverse Effect.
 
(p)   None of the Company or the Subsidiaries is, or immediately after the
Closing Date will be, required to register as an "investment company" or a
company "controlled by" an "investment company" within the meaning of the
Investment Company Act of 1940, as amended (the "Investment Company Act").
 
(q)   None of the Company or the Subsidiaries or, to the knowledge of any of
such entities' directors, officers, employees, agents or controlling persons,
has taken, directly or indirectly, any action designed, or that might reasonably
be expected, to cause or result in the stabilization or manipulation of the
price of the Common Stock.

 
-6-

--------------------------------------------------------------------------------

 


(r)   None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act)
directly, or through any agent, engaged in any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) in connection with the offering of the Securities or engaged in
any other conduct that would cause such offering to be constitute a public
offering within the meaning of Section 4(2) of the Securities Act. Assuming the
accuracy of the representations and warranties of the Purchasers in Section 6
hereof, it is not necessary in connection with the offer, sale and delivery of
the Securities to the Purchasers in the manner contemplated by this Agreement to
register any of the Securities under the Securities Act.
 
(s)   There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries which is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened.
 
(t)   Each of the Company and the Subsidiaries carries general liability
insurance coverage comparable to other companies of its size and similar
business.
 
(u)   Each of the Company and the Subsidiaries maintains internal accounting
controls which provide reasonable assurance that (A) transactions are executed
in accordance with management's authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, (C) access to its material assets is permitted
only in accordance with management's authorization and (D) the values and
amounts reported for its material assets are compared with its existing assets
at reasonable intervals.
 
(v)   The Company does not know of any claims for services, either in the nature
of a finder's fee or financial advisory fee, with respect to the offering of the
Shares and the transactions contemplated by the Transaction Documents.
 
(w)   The Common Stock is traded on the NASDAQ Capital Market. Except as
described in the Disclosure Documents, the Company currently is not in violation
of, and subject to approval of the Company's shareholders, the consummation of
the transactions contemplated by the Transaction Documents will not violate, any
rule of the NASDAQ Capital Market.
 
(x)   The Company is eligible to use SB-2 for the resale of the Conversion
Shares by Purchasers or their transferees. The Company has no reason to believe
that it is not capable of satisfying the registration or qualification
requirements (or an exemption therefrom) necessary to permit the resale of the
Conversion Shares under the securities or "blue sky" laws of any jurisdiction
within the United States.
 
3.   Purchase, Sale and Delivery of the Shares.
 
(a)   On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to the Purchasers, and Purchasers agree to
purchase from the Company on the Closing Date (as defined below), 5,000 Shares
of Series B Stock; provided, however, that the Purchasers shall have no
obligation to consummate the transactions contemplated to occur on the Closing
Date unless all of the following conditions have been met as of the Closing
Date: (i) no Event of Default shall have occurred and remain uncured, (ii) there
shall have been no breach by the Company of any covenant under this Agreement,
(iii) the Company shall be current in all of its public filings, (iv) the
Purchasers shall have received an opinion from the Company's counsel with
respect to the authorization of the securities to be issued to the Purchasers
and other customary matters, and (v) the Company shall not, after the date of
this Agreement have consummated or entered into any agreement to effect a
transaction that would be regarded as a liquidation, dissolution or winding up
of the affairs of the Company under the Certificate of Designations.

 
-7-

--------------------------------------------------------------------------------

 


(b)   One or more certificates in definitive form for the Shares that the
Purchasers have agreed to purchase, shall be delivered by or on behalf of the
Company, against delivery of $500,000, each of the Purchasers and the Company
shall deliver the Registration Rights Agreement, duly executed by such party.
Such delivery of and payment for the Shares shall be made at the offices of
M.A.G., LLC, 555 South Flower Street, Suite 4200, Los Angeles, California 90071,
at not later than 5:00 p.m. (Los Angeles Time) on December 29, 2006 (the
"Closing"), or at such date as the Purchasers and the Company may agree upon,
such time and date of delivery against payment being herein referred to as the
"Closing Date." 
 
(c)   The proceeds shall be held in a reserve account at the bank currently
utilized by the Company and shall be released therefrom only upon a resolution
by a majority of the Company's independent directors (as defined in the NASD
Manual) that the release of such proceeds (or a portion thereof) is necessary or
appropriate under the Company's budget (as approved by the Finance Committee of
the Company's Board of Directors).
 
4.   Certain Covenants of the Company. The Company covenants and agrees with
each Purchaser as follows:
 
(a)   None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any "security" (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.
 
(b)   The Company will not become, at any time prior to the expiration of three
years after the Closing Date, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under the Investment Company Act.
 
(c)   None of the proceeds of the Series B Stock will be used to reduce or
retire any insider note or convertible debt held by an officer or director of
the Company.
 
(d)   Subject to Section 9 of this Agreement, the Conversion Shares will be
traded on the NASDAQ Capital Market, or such market on which the Company's
shares are subsequently listed or traded, immediately following the later of
(i) their issuance or (ii) declaration of effectiveness of the Registration
Statement by the SEC.
 
(e)   The Company will use commercially reasonable efforts to do and perform all
things required to be done and performed by it under this Agreement and the
other Transaction Documents and to satisfy all conditions precedent on its part
to the obligations of the Purchasers to purchase and accept delivery of the
Securities.

 
-8-

--------------------------------------------------------------------------------

 


(f)   The Purchasers shall have a right of first refusal on any financing in
which the Company is the issuer of debt or equity securities between the date of
this Agreement and the date of effectiveness of the Registration Statement.
 
(g)   For so long as any shares of Series B Stock are outstanding, the Company
shall not issue any debt or equity securities with rights or preferences
superior to those of the Series B Stock with respect to the distribution of
assets on any liquidation, dissolution or winding up of the Company.
 
(h)   Additional Covenants:
 
(i)   Not less than five business days after the Closing Date, the Company shall
prepare and submit to the Purchasers a detailed budget showing all anticipated
expenses for the six-month period commencing January 1, 2007. In addition, by
noon pacific time of each Monday of each week during which the Series B Stock is
outstanding, the Company shall submit to the Purchasers a reconciliation of
actual expenses to budgeted expenses for the prior week and the Company shall
cause its officers to make themselves reasonably available to the Purchasers to
discuss such reconciliation.
 
(ii)   Except with the prior written consent of the Purchasers, the Company
shall not and shall not permit any of its subsidiaries to voluntarily incur any
obligation or enter into any contract, agreement or other arrangement that
requires a payment by the Company or any of its subsidiaries in excess of, or a
series of payments, which in the aggregate exceed, $5,000.
 
In addition to any other remedy provided under law, if the Company breaches any
of the covenants in this Section 4(h), then the Purchasers shall be entitled to
cause the Company to repurchase the Series B Stock for cash in immediately
payable funds in an amount equal to the original purchase price therefor plus
all accrued but unpaid dividends thereon. If the Purchasers so elect to cause
the Company to repurchase Series B Stock pursuant to the previous sentence, then
the Purchasers shall give a written notice to the Company of such election and
the Company shall, within three business days of receipt of such notice, make
the payment specified in the previous sentence.


5.   Conditions of the Purchasers' Obligations. The obligation of each Purchaser
to purchase and pay for the Securities is subject to the following conditions
unless waived in writing by the Purchaser:
 
(a)   The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (other than
representations and warranties with a Material Adverse Effect qualifier, which
shall be true and correct as written) on and as of the Closing Date; the Company
shall have complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date.

 
-9-

--------------------------------------------------------------------------------

 


(b)   None of the issuance and sale of the Securities pursuant to this Agreement
or any of the transactions contemplated by any of the other Transaction
Documents shall be enjoined (temporarily or permanently) and no restraining
order or other injunctive order shall have been issued in respect thereof; and
there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company's knowledge, threatened
against the Company or against any Purchaser relating to the issuance of the
Securities or any Purchaser's activities in connection therewith or any other
transactions contemplated by this Agreement, the other Transaction Documents or
the Disclosure Documents.
 
(c)   The Purchasers shall have received an opinion of legal counsel to the
Company, with respect to the authorization of the Shares and other customary
matters in the form attached hereto as Exhibit C.
 
6.   Representations and Warranties of the Purchasers.
 
(a)   Each Purchaser represents and warrants to the Company that the Securities
to be acquired by it hereunder (including the Conversion Shares that it may
acquire upon conversion thereof) are being acquired for its own account for
investment and with no intention of distributing or reselling such Securities
(including the Conversion Shares that it may acquire upon conversion thereof) or
any part thereof or interest therein in any transaction which would be in
violation of the securities laws of the United States of America or any State.
Nothing in this Agreement, however, shall prejudice or otherwise limit a
Purchaser's right to sell or otherwise dispose of all or any part of such
Conversion Shares under an effective registration statement under the Securities
Act and in compliance with applicable state securities laws or under an
exemption from such registration. By executing this Agreement, each Purchaser
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
Person with respect to any of the Securities.
 
(b)   Each Purchaser understands that the Securities (including the Conversion
Shares that it may acquire upon conversion thereof) have not been registered
under the Securities Act and may not be offered, resold, pledged or otherwise
transferred except (a) pursuant to an exemption from registration under the
Securities Act (and, if requested by the Company, based upon an opinion of
counsel acceptable to the Company) or pursuant to an effective registration
statement under the Securities Act and (b) in accordance with all applicable
securities laws of the states of the United States and other jurisdictions.
 
Each Purchaser agrees to the imprinting, so long as appropriate, of the
following legend on the Securities (including the Conversion Shares that it may
acquire upon conversion thereof):
 
The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred ("transferred") in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

 
-10-

--------------------------------------------------------------------------------

 


Further with regard to the Series B Stock, the following legend shall be
included:
 
Additional restrictions on transfer pursuant to agreements exist and are
available upon request from the Company.
 
The legend set forth above may be removed if and when the Conversion Shares are
disposed of pursuant to an effective registration statement under the Securities
Act or in the opinion of counsel to the Company experienced in the area of
United States Federal securities laws such legends are no longer required under
applicable requirements of the Securities Act. The Shares and the Conversion
Shares shall also bear any other legends required by applicable Federal or state
securities laws, which legends may be removed when in the opinion of counsel to
the Company experienced in the applicable securities laws, the same are no
longer required under the applicable requirements of such securities laws. The
Company agrees that it will provide each Purchaser, upon request, with a
substitute certificate, not bearing such legend at such time as such legend is
no longer applicable. Each Purchaser agrees that, in connection with any
transfer of the Conversion Shares by it pursuant to an effective registration
statement under the Securities Act, it will comply with all prospectus delivery
requirements of the Securities Act. The Company makes no representation,
warranty or agreement as to the availability of any exemption from registration
under the Securities Act with respect to any resale of the Shares or the
Conversion Shares.
 
(c)   Each Purchaser is an "accredited investor" within the meaning of Rule
501(a) of Regulation D under the Securities Act. Neither Purchaser learned of
the opportunity to acquire Shares or any other security issuable by the Company
through any form of general advertising or public solicitation.
 
(d)   Each Purchaser represents and warrants to the Company that it has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, having been represented by counsel, and has so evaluated the
merits and risks of such investment and is able to bear the economic risk of
such investment and, at the present time, is able to afford a complete loss of
such investment.
 
(e)   Each Purchaser represents and warrants to the Company that (i) the
purchase of the Securities to be purchased by it has been duly and properly
authorized and this Agreement has been duly executed and delivered by it or on
its behalf and constitutes the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights generally and to general principles of equity; (ii) the
purchase of the Securities to be purchased by it does not conflict with or
violate its charter, by-laws or any law, regulation or court order applicable to
it; and (iii) the purchase of the Securities to be purchased by it does not
impose any penalty or other onerous condition on the Purchaser under or pursuant
to any applicable law or governmental regulation.
 
(f)   Each Purchaser represents and warrants to the Company that neither it nor
any of its directors, officers, employees, agents, partners, members, or
controlling persons has taken, or will take, directly or indirectly, any actions
designed, or that might reasonably be expected to cause or result in, the
destabilization or manipulation of the price of the Common Stock.

 
-11-

--------------------------------------------------------------------------------

 


(g)   Each Purchaser acknowledges it or its representatives have reviewed the
Disclosure Documents and further acknowledges that it or its representatives
have been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Company's financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Securities; and (iii) the opportunity to obtain
such additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information contained in the Disclosure Documents.
 
(h)   Each Purchaser represents and warrants to the Company that it has based
its investment decision solely upon the information contained in the Disclosure
Documents and such other information as may have been provided to it or its
representatives by the Company in response to its inquiries, and has not based
its investment decision on any research or other report regarding the Company
prepared by any third party ("Third Party Reports"). Each Purchaser understands
and acknowledges that (i) the Company does not endorse any Third Party Reports
and (ii) its actual results may differ materially from those projected in any
Third Party Report.
 
(i)   Each Purchaser understands and acknowledges that (i) any forward-looking
information included in the Disclosure Documents is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Documents; and (ii) the Company's actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.
 
(j)   Each Purchaser understands and acknowledges that (i) the Securities are
offered and sold without registration under the Securities Act in a private
placement that is exempt from the registration provisions of the Securities Act
and (ii) the availability of such exemption depends in part on, and that the
Company and its counsel will rely upon, the accuracy and truthfulness of the
foregoing representations and Purchaser hereby consents to such reliance.
 
7.   Covenants of Purchasers. Purchasers, on behalf of themselves and their
affiliates and the permitted assignee of any Conversion Shares hereby covenant
and agree not to, directly or indirectly, offer to "short sell", contract to
"short sell" or otherwise "short sell" any securities of the Company, including,
without limitation, shares of Common Stock that will be received as a result of
the conversion of the Series B Stock.
 
8.   Termination.
 
(a)   This Agreement may be terminated in the sole discretion of the Company by
notice to each Purchaser if at the Closing Date:

 
-12-

--------------------------------------------------------------------------------

 
 
(i)   the representations and warranties made by any Purchaser in Section 6 are
not true and correct in all material respects; or
 
(ii)   as to the Company, the sale of the Securities hereunder (i) is prohibited
or enjoined by any applicable law or governmental regulation or (ii) subjects
the Company to any penalty, or in its reasonable judgment, other onerous
condition under or pursuant to any applicable law or government regulation that
would materially reduce the benefits to the Company of the sale of the
Securities to such Purchaser, so long as such regulation, law or onerous
condition was not in effect in such form at the date of this Agreement.
 
(b)   This Agreement may be terminated by any Purchaser by notice to the Company
given in the event that (i) the Company shall have failed, refused or been
unable to satisfy all material conditions on its part to be performed or
satisfied hereunder on or prior to the Closing Date or (ii) if after the date of
this Agreement but prior to the Closing Date, trading in securities of the
Company on the NASDAQ Capital Market shall have been suspended and the Company
ceases to be publicly traded.
 
(c)   This Agreement may be terminated by mutual written consent of all parties.
 
9.   Registration. The Company shall use its best efforts to prepare and file
with the SEC on or prior to the Filing Deadline (as defined below) a
Registration Statement covering the resale of the maximum number of Conversion
Shares issuable upon conversion of the Shares (collectively, the "Registrable
Securities"), for an offering to be made on a continuous basis pursuant to Rule
415 (the "Registration Statement") based on the Conversion Price set forth in
the Certificate of Designations. The term "Filing Deadline" means (i) in the
event that within 45 days after the Closing Date the Company enters into any
agreement (a "Merger Agreement") to effect a merger, reorganization,
consolidation, recapitalization, sale of substantial assets or similar
transaction, the date that is 45 days after the Company enters into such Merger
Agreement, or (ii) in the event that the Company does not enter into a Merger
Agreement within 45 days after the Closing Date, the date that is 60 days after
the Closing Date. The Company shall use its best efforts to ensure that the
Registration Statement is declared effective by the SEC (i) in the event that
the Company enters into a Merger Agreement within 45 days after the Closing
Date, not later than 150 days after the date the Company enters into such Merger
Agreement and (ii) in the event that the Company does not enter into a Merger
Agreement within 45 days after the Closing Date, within 60 days of the date the
Registration Statement is filed with the SEC.
 
10.   Event of Default. An "Event of Default" means the Company's failure to:
(i) file the Registration Statement with the SEC on or prior to the Filing
Deadline (as defined in Section 9 hereof), (ii) maintain trading of the
Company's Common Stock on the NASDAQ Small Cap Market or other publicly traded
market, or (iii) deliver to Purchasers, or Purchasers' broker, as directed,
Common Stock that Purchasers have converted within three (3) business days of
such conversions.
 
11.   Notices. All communications hereunder shall be in writing and shall be
hand delivered, mailed by first-class mail, couriered by next-day air courier or
by facsimile and confirmed in writing (i) if to the Company, at the addresses
set forth below, or (ii) if to a Purchaser or MAG, to the address set forth for
such party on the signature page hereto, with a copy to Latham & Watkins, LLP,
633 West Fifth Street, Los Angeles, California 90071, Attention: Justin O’Neill,
Esq.

 
-13-

--------------------------------------------------------------------------------

 


If to the Company:


M-Wave, Inc.
11533 Franklin Avenue, 2nd Floor
Franklin Park, Illinois 60131


Attention: Jeff Figlewicz
Telephone: 630-562-4751
Facsimile: 630-562-1775


with a copy to:


Ellenoff Grossman & Schole LLP
370 Lexington Avenue, Floor 19
New York, New York 10017
Attn: Barry I. Grossman
Telephone: 212-370-1300
Facsimile: 212-370-7889


All such notices and communications shall be deemed to have been duly given:
(i) when delivered by hand, if personally delivered; (ii) five business days
after being deposited in the mail, postage prepaid, if mailed certified mail,
return receipt requested; (iii) one business day after being timely delivered to
a next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 6:00 p.m. (Pacific time) on a
business day, or (v) the business day following the date of transmission if sent
via facsimile at a facsimile number set forth in this Section or on the
signature page hereof after 6:00 p.m. (Pacific time) or on a date that is not a
business day. Change of a party's address or facsimile number may be designated
hereunder by giving notice to all of the other parties hereto in accordance with
this Section.
 
12.   Survival Clause. The respective representations, warranties, agreements
and covenants of the Company and the Purchasers set forth in this Agreement
shall survive until the first anniversary of the Closing.
 
13.   [Reserved]
 
14.   Enforcement. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Certificate of Designations, the
prevailing party or parties shall be entitled to receive from the other party or
parties reasonable attorneys' fees, costs and necessary disbursements in
addition to any other relief to which the prevailing party or parties may be
entitled.

 
-14-

--------------------------------------------------------------------------------

 


15.   Successors. This Agreement shall inure to the benefit of and be binding
upon Purchasers, MAG and the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. Neither the Company nor any Purchaser may
assign this Agreement or any rights or obligation hereunder without the prior
written consent of the other party.
 
16.   No Waiver; Modifications in Writing. No failure or delay on the part of
the Company, MAG or any Purchaser in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company, MAG or any Purchaser at law or in
equity or otherwise. No waiver of or consent to any departure by the Company,
MAG or any Purchaser from any provision of this Agreement shall be effective
unless signed in writing by the party entitled to the benefit thereof, provided
that notice of any such waiver shall be given to each party hereto as set forth
below. Except as otherwise provided herein, no amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of each of the Company, MAG and the Purchasers. Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by the Company, MAG or any Purchaser from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Company in any case shall entitle
the Company to any other or further notice or demand in similar or other
circumstances.
 
17.   Entire Agreement. This Agreement, together with the other Transaction
Documents, constitutes the entire agreement among the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, among the parties hereto with respect to the subject matter hereof and
thereof. Disclosure by the Company in any Schedule to this Agreement shall be
deemed applicable to all applicable provisions hereof.
 
18.   Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.
 
19.   APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF LOS ANGELES, CALIFORNIA AND HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.

 
-15-

--------------------------------------------------------------------------------

 


20.   Counterparts. This Agreement may be executed in two or more counterparts
and may be delivered by facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
21.   If the foregoing correctly sets forth our understanding, please indicate
your acceptance thereof in the space provided below for that purpose, whereupon
this Agreement shall constitute a binding agreement among the Company, the
Purchasers and MAG.
 
Very truly yours,
 
M-Wave, Inc.
 
 
By:
/s/ Joseph A. Turek
   
Name: Joseph A. Turek
   
Title: President and COO
 



 
-16-

--------------------------------------------------------------------------------

 


ACCEPTED AND AGREED:
 
 
Mercator Momentum Fund, LP
 
Mercator Momentum Fund III, LP
     
By:
M.A.G. Capital, LLC
 
By:
M.A.G. Capital, LLC
Its:
General Partner
 
Its:
General Partner
                   
By:
   
By:
 
Its:
   
Its:
           
M.A.G. Capital, LLC
 
Monarch Pointe Fund, Ltd.
                   
By:
   
By:
 
Its:
   
Its:
                           
Addresses for Notice:
     
M.A.G. Capital, LLC
     
555 South Flower Street, Suite 4200
     
Los Angeles, California 90071
     
Attention: David Firestone
     
Facsimile: (213) 533-8285
               
with copy to:
               
Justin O’Neill, Esq.
     
Latham & Watkins LLP
     
633 West Fifth Street, 40th Floor
     
Los Angeles, California 90071
     
Facsimile: (213) 891-8763



 
-17-

--------------------------------------------------------------------------------

 

Schedule A
 
Direct and Indirect Subsidiaries of M-Wave, Inc.
 


M-Wave DBS, Inc., an Illinois corporation (not in good standing)
 
 
-1-

--------------------------------------------------------------------------------

 

Schedule B
 
Company Capitalization
 
[See the Balance Sheet of the Company set forth in the Form 10-QSB for the
period ended September 30, 2006 included in the Disclosure Documents.]
 
 
-1-

--------------------------------------------------------------------------------

 
 
Schedule C
 
Agreements regarding ownership or disposition of capital stock
 
None
 
 
-1-

--------------------------------------------------------------------------------

 
 
Schedule D
Violations/Breaches
 
None
 
 
-1-

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Certificate of Designations of
Series B Convertible Preferred Stock
of
M-Wave, Inc.
 
 
-1-

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Registration Rights Agreement
 
 
-1-

--------------------------------------------------------------------------------

 

Exhibit C
 
Form of Legal Opinion
 
(Delivered to Purchasers at the Closing)
 
This opinion is furnished to you pursuant to the Subscription Agreement by and
among the purchasers signatory thereto (the “Purchasers”), M.A.G. Capital, LLC
(“MAG”) and M-Wave, Inc., a Delaware corporation (the “Company”), dated as of
December 29, 2006, (the “Subscription Agreement”). This opinion is rendered at
the request of the Company. Except as otherwise defined herein, capitalized
terms used in this opinion are defined as set forth in the Subscription
Agreement.


In rendering this opinion, we have examined originals or copies of the
following:


(i)   the documents listed on Exhibit A hereto with respect to the formation,
status and/or authority of the Company (the “Authority Documents”);


(ii)   the Transaction Documents executed by the Company; and


(iii)   the certificate of an officer of the Company attached to this opinion as
Exhibit B (the “Certificate”).


As to matters of fact, as opposed to matters of law, relevant to this opinion,
we have relied without independent investigation on, and assumed the accuracy
and completeness of the Certificate and the certificates of public officials
listed on Exhibit A. We have not made an investigation as to, and have not
independently verified, the facts underlying the matters covered by the
Certificate. For purposes of this opinion, we have not undertaken any search of
court dockets or records in any jurisdiction.


As used in this opinion, the expression “to our knowledge” refers to the current
actual knowledge of the attorneys of this firm who have worked on matters for
the Company solely in connection with the Transaction Documents and the
transactions contemplated thereby, and without any independent investigation of
any underlying facts or situations.
 
In rendering this opinion we have made the following assumptions, each without
any investigation or independent verification:


        (a)   For all parties other than the Company, we have assumed (i) the
authenticity and completeness of all documents, certificates and instruments
submitted to us as originals, (ii) the conformity with the originals of all
documents, certificates and instruments submitted to us as copies, (iii) the
legal capacity to sign of all individuals executing such documents, (iv) the due
authorization, execution and delivery of the Transaction Documents and the
Authority Documents, as applicable, executed by each such party and the validity
and enforceability thereof against such party, (v) that each such party is
validly existing, qualified and in good standing in each jurisdiction where
qualification is required and has full power, authority and legal right to
execute and deliver the Transaction Documents, as applicable, to which it is a
signatory and to carry out the transactions contemplated to be performed by it
thereunder, (vi) that each such party has complied with any order, rule,
regulation or law which may be applicable to such party with regard to any
aspect of the transactions contemplated by the Transaction Documents, and that
the observance and performance of the provisions contained therein by such other
parties will not conflict with or result in a breach of any requirements of law
applicable to such party, and (vii) that each of the Transaction Documents
constitutes a legal, valid, binding and enforceable obligation of such party,
and such party will observe and perform the conditions, covenants, obligations
and other liabilities applicable to such party and arising with respect to each
document to which such party is a signatory.

 
-1-

--------------------------------------------------------------------------------

 
 
          (b)   We have assumed that there are no oral modifications or written
agreements or understandings which limit, modify or otherwise alter the terms,
provisions, or conditions of, or relate to, the transactions contemplated by the
Transaction Documents.
 
          (c)   We have assumed the truth and accuracy of the representations
and warranties of the Purchasers and MAG in the Transaction Documents.




Statements in this opinion as to validity, binding effect and enforceability are
subject to (i) limitations as to enforceability imposed by bankruptcy,
reorganization, moratorium, insolvency, fraudulent transfer and other laws of
general application (statutory or otherwise) relating to or affecting the
enforceability of creditors’ rights, (ii) general principles of equity
including, principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity), (iii) the invalidity or unenforceability, under certain circumstances,
of provisions to the effect that rights or remedies are not exclusive, that
every right or remedy is cumulative and may be exercised in addition to, or
with, any other right or remedy or that the election of some particular remedy
or remedies does not preclude recourse to one or another remedy, (iv)
limitations that may exist under federal and state laws or the public policy
underlying such laws with respect to rights to indemnity, and (v) limitations
that may exist in equity with respect to waiver of rights or defenses.


Our opinions are limited to the laws of the State of New York, Delaware
corporate law and the federal law of the United States and we do not express any
opinion as to the laws of any other state or jurisdiction or what effect, if
any, laws of other jurisdiction may have upon our opinions expressed herein
under conflicts of law principles or otherwise. We express no opinion as to any
county, municipal, city, town or village ordinance, rule, regulation or
administrative decision.


Our opinions set forth below are subject to the following qualifications:


A.   We express no opinion as to the enforceability of (i) the choice of
California law under the Transaction Documents in an action in a Federal Court
or state court outside of the State of New York and (ii) any consent to subject
matter jurisdiction of any Federal court.


B.   We express no opinion as to the requirements of, effects of, or any
entity’s compliance with laws or regulations related to (i) environmental or
hazardous substance laws, rules or regulations, (ii) land use or zoning laws,
ordinances, regulations or restrictions, (iii) antitrust and unfair competition
laws, (iv) fiduciary duty laws, (v) pension and employee benefit laws, (vi)
labor laws, (vii) building codes, (viii) landlord/tenant laws, (ix) the
Americans With Disabilities Act, and (x) tax laws, or any related regulations,
except as specifically set forth herein.

 
-2-

--------------------------------------------------------------------------------

 

C.   In addition to the exceptions and limitations above, we advise you that
certain provisions of the Transaction Documents may be further limited or
rendered unenforceable by applicable law, rules, regulations, court decisions
and constitutional requirements in and of the State of New York, California or
the United States; provided that the qualification expressed in this sentence
will not render the Transaction Documents invalid as a whole or make the
remedies afforded by the Transaction Documents inadequate for the practical
realization of the rights or benefits provided by the Transaction Documents,
except for the economic consequences of any judicial, administrative or other
procedural delay which may be imposed by, relate to, or result from such laws,
rules, regulations, decisions or constitutional requirements. 


Based upon and subject to the foregoing, we are of the opinion that:


(i)   Based solely on the Authority Documents, the Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with corporate power to own its properties and to conduct its
business.
 
(ii)   The Company has the corporate power to execute, deliver and perform the
Transaction Documents, including the Exhibits, thereto. The Transaction
Documents have been duly authorized by all requisite corporate action by the
Company and constitute the valid and binding obligations of the Company,
enforceable in accordance with their terms.
 
 
(a)   As of the date hereof, in accordance with its Certificate of Incorporation
on file with the Secretary of State of the State of Delaware, the authorized
capital stock of the Company consists of 1,000,000 shares of Preferred Stock and
200,000,000 shares of Common.
 
(b)   The shares of the Company's Series B Stock have been duly authorized and,
upon issuance, delivery, and payment therefor as described in the Subscription
Agreement, will be validly issued, fully paid and non-assessable.
 
(c)   The shares of the Company’s Common Stock initially issuable upon
conversion of the shares of Series B Stock sold have been duly authorized and
reserved for issuance and, upon issuance and delivery upon conversion of the
Series B Stock as described in the Certificate of Designations, will be validly
issued, fully paid and non-assessable.

 
-3-

--------------------------------------------------------------------------------

 
 
(iii)   The Company's execution and delivery of the Transaction Documents and
the issue and sale of the Series B Stock, on the terms and conditions set forth
in the Subscription Agreement, will not violate any law of the United States or
the General Corporation Law of the State of Delaware, or, to our knowledge, any
rule or regulation of any governmental authority or regulatory body of the
United States or the State of Delaware or any provision of the Company's
Certificate of Incorporation or Bylaws.
 
(iv)   To our knowledge, no consent, approval, order or authorization of, and no
notice to or filing with, any governmental agency or body or any court is
required to be obtained or made by the Company for the issuance and sale of the
Series B Stock pursuant to the Transaction Documents, except such as have been
obtained or made and such as may be required under applicable federal and/or
state securities laws.
 
(v)   On the assumption that the representations of the Purchasers and MAG in
the Subscription Agreement are correct and complete, the offer and sale of the
Series B Stock pursuant to the terms of the Subscription Agreement are exempt
from the registration requirements of Section 5 of the Securities Act of 1933,
as amended, and under such securities laws as they presently exist, the issuance
of the Company's Common Stock upon conversion of the Series B Stock by the
Purchasers and MAG would also be exempt from such registration requirements.
 


This opinion is furnished to the Purchasers and MAG for their benefit in
connection with the transactions described above and may not be relied upon by
any other person or for any other purpose without our prior written consent.
 
 
-4-

--------------------------------------------------------------------------------